HORNSBY, Chief Justice.
The petition for writ of certiorari is denied. With an unpublished memorandum opinion, the Court of Criminal Appeals affirmed the trial court’s judgment on the grounds that Samuel Reynolds had “waived the issue of the alleged improper venue by pleading guilty after his motion to dismiss [the indictment against him] had been denied.” In denying the petition for writ of certiorari, this Court should not be understood as approving this statement in the Court of Criminal Appeals’ unpublished memorandum opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973). This Court’s denial of certiorari review is not an expression of its opinion on the merits of a case. Ex parte Cason, 515 So.2d 725 (Ala.1987).
WRIT DENIED.
MADDOX, HOUSTON, KENNEDY and INGRAM, JJ., concur.